DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Notice to Applicant Regarding Non-Compliant Amendment
In a Notice of Non-Compliant Amendment, dated 25 March 2022, applicant was given two months from the mail date of the notice to supply corrected preliminary amendment. Since no reply was timely received the preliminary amendment, dated 18 December 2019, will not be entered. Accordingly, the original claims filed 01 October 2019 will be treated on the merits.
For subsequent responses, applicant is reminded that all claims being amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Please see claim amendments outlined below.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.

Claim Objections
Claims 10-20, 23-25, 28-31 and 34-35 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Examiner suggests cancelling claim 20 as indicated below.
Claims 1, 8, 22, 33 and 36 are objected for containing numerous informalities and should be amended according to the amendments outlined below to remedy the informalities.
1. (Currently Amended) A wellness apparatus for improving a patient's state of wellness, comprising: 
[[a) An]]an enclosure with an interior and an exterior, the enclosure being: 
a substantially flat first panel having an interior face and an exterior face, interior face of the first panel, and 
substantially flat side panels each having an interior face and an exterior face, right side from the perspective of viewing the interior face of the side panel, and a first one of the two side panels is removably connected at its right side to the left side of the first panel and a second one of the two side panels is removably connected at its left side to the right side of the first panel; 
substantially flat rear panel having an interior face and an exterior face, interior face of the rear panel, and of the rear panel is removably connected to [[a]]the first one of the two side panels and the right side of the rear panel is removably connected to [[a]]the second one of the two side panels; the rear panel is further constructed with door portion that is connected by a hinge allowing for the opening and closing of said door portion; 



at[[At]] least one lighting unit , said lighting unit is capable of illuminating the interior of the enclosure in all colors of the visual spectrum and in combinations thereof; 
a[[A]] sound generating device face 
a electronically coupled to the display screen, at least one lighting unit, and sound generating device, the control processor is configured to direct the at least one lighting unit to produce a steady or modulating light and to direct the sound generating device to produce sounds to enhance the wellness of the patient; and 
at least one wellness-promoting feature,
wherein two side panels and rear panel is constructed from a material that shows activity of 40K of at least 5 Bq/Kg. 


8. (Currently Amended) The wellness apparatus of any of claims 5 - 7, wherein the wellness sounds produced are configured to be a binaural beat.

22. (Currently Amended) The wellness apparatus of claim 21[[19]], wherein the metal is steel, iron, aluminum or an alloy thereof.

26. (Currently Amended) The wellness apparatus of claim 2, further comprising a ultraviolet (UV) light positioned within the enclosure and configured to sanitize 

33. (Currently Amended) The wellness apparatus of claim 32, wherein the magnetic substance is lodestone.

36. (Currently Amended) A process for promoting wellness in a patient[[,]] using an apparatus of claim 1, the method comprising executing, by the central processor, the steps of: 













(1) the light emitted at least the lighting unit is dim and sound is emitted from at least one speaker;
	(2) At least one speaker emits the sound of a voice prompting the patient to think about or say what is troubling them;
(3) Sequences through lights and sounds in a progression through the described chakras while the patient is prompted by the speaker to interact with objects;
	(4) At least one speaker prompts the patient to imagine an experience;
	(5) The lighting unit and speakers progress through the described chakras the patient is prompted by at least one speaker to interact with objects,
	(6) At least one speaker prompts the patient 
(7) The lighting unit and speakers progress through the described chakras the patient is prompted by at least one speaker to interact with objects,
(8) At least one speaker provides the patient with a vivid thought.

40. (New) The wellness apparatus of claim 1, further comprising a roof with a top side and bottom side and four side edges, wherein each side edge is removably connected to the top of each panel such the top side of the roof is on the exterior of the enclosure and the bottom side of the roof faces the interior of the enclosure.

41. (New) The wellness apparatus of claim 1, further comprising a floor with a top side and bottom side and four side edges, wherein each side edge is removably connected to the bottom of each panel such the bottom side of the floor is on the exterior of the enclosure and the top side of the floor faces the interior of the enclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 36 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited and the suggested amendments for overcoming informalities outlined above.
Claims 1-9, 21-22, 26-27, 32-33 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claims 1 and 36, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To overcome this rejection, the examiner suggests amending the claims as outlined above by adding the optional limitations as dependent claims.
Regarding claims 2 and 3, the phrase "wellness-promoting object" renders the claim indefinite because one of ordinary skill in the art would not be able to ascertain the scope of what  constitutes a wellness-promoting object. 
Regarding claim 6, the phrase "a pair of headphones electronically wherein the electronic coupling" renders the claim indefinite because the phrase appears incomplete and it is unclear what applicant is intended to recite.
Claim 22 recites the limitation "the metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the rejection can be overcome by amending the claim to depend from claim 21 as outlined above.
Claim 32 recites the limitation "the crystal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 only recites a “crystalline wellness-promoting object” but does not define this object as a crystal.
Claim 33 recites the limitation "wherein magnetic substance is lodestone".  There is insufficient antecedent basis for this limitation in the claim. It appears the rejection can be overcome by amending the claim to depend from claim 32 as outlined above.
Regarding claim 36, the phrase "the following steps are performed and control by the central processor" renders the claim indefinite because the limitation(s) following the phrase are not presented as active steps. As a result, it is unclear whether the “steps” are intended to operate together or as alternative treatment protocols. For example, (1) and (2) being a first type of treatment; (3) and (4) being a second type of treatment; etc.
Regarding claim 36, “steps” (3), (5) and (7) appear substantially duplicate “steps”, since the claims are not positively recited as steps it unclear if these “steps” are intended to occur multiple times in the method.
Regarding claim 36, the phrase "at least one speaker" in “step” (1) renders the claim indefinite because it is unclear whether the limitation is referring to the sound generating device or a separate element.
Regarding claim 36, the phrase “at least one speaker” in “steps” (2)-(8) renders the claim indefinite because it is unclear whether the limitations are referring to the sound generating device, the at least one speaker of “step” (1) or a separate element.
Claim 36 recites the limitation "the sound of a voice" in “step” (2).  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the described chakras" in “step” (3).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 36, the phrase "interact with objects" in “steps” (3), (5) and (7) renders the claim indefinite because it is unclear whether the limitation is referring to the at least one wellness-promoting feature, the “object” in a previous “step” or an independent element.
Regarding claim 36, the phrase "at least one speaker provides the patient with a vivid thought" renders the claim indefinite because it is unclear how a speaker can provide the patient with a vivid thought.
Regarding claim 37, the phrase "at least two speakers" renders the claim indefinite because it is unclear whether the limitation is referring to the speakers recited in claim 36 or separate speakers.
Regarding claim 38, the phrase "a pair of headphones electronically wherein the electronic coupling" renders the claim indefinite because the phrase appears incomplete and it is unclear what applicant is intended to recite.
Claims 4, 5, 7-9, 21, 26, 27 and 39 are rejected due to their dependency on a rejected claim. Due to the indefinite nature of claim 36 prior art was unable to be applied to claims 36-39 in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (WO 2015/022697 A1) in view of Budarin (EE 00524 U1) in view of Powell (US 2008/0091250 A1) in view of Daffer et al. (US Patent No. 5,645,578) (Daffer).
Referring to claim 1: Patil teaches a wellness apparatus (see figures 1, 9 and 9A) for improving a patient's state of wellness (see abstract), comprising: a) an enclosure (see figures 1, 9 and 9A) with an interior and an exterior which is constructed of a first panel having an inside and an outside, also having a left side and right from the perspective of viewing the inside face of the panel, also having a top side and a bottom side, and being substantially flat in shape; the enclosure is also constructed of two side panels each having an inside and an outside, also each having a left side and right side from the perspective of viewing the inside face of the panel, also having a top side and a bottom side; each being substantially flat in shape; the enclosure is also constructed of a rear panel having an inside and an outside, also having a left side and right side from the perspective of viewing the inside face of the panel, also having a top side and a bottom side, and being substantially flat in shape (see figures 1, 9 and 9A; page 7, lines 8-15; page 11, line 33-page 12, line 25); the rear panel is further constructed with door portion that is connected by a hinge allowing for the opening and closing of said door portion (see figures 1, 9 and 9A; page 7, lines 8-15; page 11, line 33-page 12, line 25; wherein it is clear the rear panel includes a door); at least one lighting unit (see figure 1, #7a-e) is affixed to the interior of the enclosure; said lighting unit is capable of illuminating the interior in multiple colors of the visual spectrum and in combinations thereof (see page 17, lines 10-31), said lighting unit coupled to a switch board (see figure 1, #9; page 18, lines 6-13); a sound generating device (see figure 1, #6a-c) is affixed to at the interior side of at least one panel, said sound generating device is capable of producing wellness sounds (see page 16, line 35-page 17, line 10; page 17, line 39-page 18, line 6) and coupled to the switch board (see page 18, lines 6-13); switch board is configured to direct at least one lighting unit to produce a steady or modulating light to enhance the wellness of a human (see page 17, lines 10-31; page 18, lines 6-13); the switch board is configured to direct at least one speaker unit to produce sounds to enhance the wellness of a human  (see page 16, line 35-page 17, line 31; page 17, line 39-page 18, line 13); b) at least one wellness-promoting feature (see figure 1, #3a/b; figures 9/9a, #2/5/8; page 14, line 30-page 16, line 10; page 18, line 14-39). Patil is silent to one side panel being removably connected at its right side to the left side of the first panel, the other side panel being removably connected at its left side to the right side of the first panel, and wherein the left side of the rear panel is removably connected to a side panel and the right side of the rear panel is removably connected to a side panel; the switch board being a control processor; a display screen electronically coupled to the control processor affixed to the first panel; the at least one lighting unit specifically being capable of illuminating the interior in all colors of the visual spectrum and combinations thereof; and wherein at least one of the first panel, side panels and rear panel is constructed from a material that shows activity of 40K of at least 5 Bq/Kg.
Budarin teaches a wellness apparatus (see figures 1-2) for improving a patient’s state of wellness (see abstract), comprising an enclosure with an interior and an exterior (see figures 1-2), the enclosure constructed of a first panel, two side panels, and a rear panel, each panel removably connected together to form the enclosure (see figures 1-2; page 4 “the salt chamber is composed of six panel-shaped, sodium chloride-coated prefabricated wooden pieces”) to provide a mobile, easy-to-assemble and detachable salt chamber (see page 3, Summary of Invention); at least one lighting unit affixed to the interior of the enclosure (see figure 2, #20/21) capable of illuminating the interior (see pages 4-5; wherein lights are controlled in “high light” and “dim light” setting), said lighting unit is electronically coupled to a control processor (see figure 1, #11; page 4); a sound generating device capable of producing wellness sounds and is coupled to the control processor (see pages 4-5, “Music or an audiovisual program is used to obtain an additional psychosugestive effect”; “With a soothing sound background”); wherein at least one of the first panel, side panels and rear panel is constructed from a material that shows activity of 40K of at least 5 Bq/Kg (see pages 3-4, Summary of Invention). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of the enclosure of Patil to being removably attached together to form the enclosure like taught by Budarin in order to make the enclosure portable and easy to assemble or dissemble (see Budarin page 3, Summary of Invention). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the panels of Patil, as modified by Budarin, from material that shows activity of 40K of at least 5 Bq/Kg like salt taught by Budarin in order to provide promote wellness of the user (see Budarin pages 3-4, Summary of Invention). Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch board of Patil, as modified by Budarin, with a control processor like taught by Budarin in order to provide programed control of the wellness apparatus features (see Budarin page 4). 
Patil, as modified by Budarin, is silent to a display screen electronically coupled to the control processor affixed to the first panel; and the at least one lighting unit specifically being capable of illuminating the interior in all colors of the visual spectrum and combinations thereof. Powell teaches a light therapy lamp including one or more light emitting diodes arranged to produce full-spectrum of light to treat various conditions (see paragraphs [0012] and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one lighting unit of Patil, as modified by Budarin, to full spectrum LED like taught by Powell in order to provide the user with multiple treatment modes or programs for different individuals and/or treatment types (see Powell paragraphs [0012] and [0017]). Patil, as modified by Budarin and Powell, is silent to a display screen electronically coupled to the control processor affixed to the first panel.
Daffer teaches a therapeutic enclosure (see abstract; figure 1) comprising a display screen (see figure 4, #97) to aid the user in selecting appropriate function and operation of the therapeutic features of the enclosure (see column 4, lines 4-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Patil, as modified by Budarin and Powell, with a display screen like taught by Daffer in order to allow the user to select appropriate function and operation of the enclosure while the user is situated within the enclosure.
Referring to claim 2: Patil further teaches the wellness-promoting feature is a wellness-promoting object with movable parts positioned within the enclosure (see figures 9/9a, #5; page 14, line 30-page 15, line 25; page 18, line 25-39; wherein the chakra balancing lights, #5, are movable).
Referring to claim 3: Patil further teaches the wellness-promoting feature is a crystalline wellness-promoting object positioned within the enclosure (see figure 1, #3a/b; figures 9/9a, #2/8; page 15, line 25-page 16, line 10; page 18, line 14-25).
Referring to claim 4: Patil further teaches the wellness-promoting feature is a light pattern or program that provides chromotherapy (see figure 1, #3a/b; figures 9/9a, #2/8; page 15, line 25-page 16, line 10; page 18, line 14-25).
Referring to claim 5: Patil further teaches the sound generating device is at least two speakers (see page 16, line 35-page 17, line 10; page 17, line 39-page 18, line 6).
Referring to claim 9: Patil, as modified by Budarin, Powell and Daffer, is silent to the wellness sounds specifically being tuned to a scale centered on 432 Hz. Applicant has not disclosed that the particular wellness sound claimed provides an advantage, is done for a particular purpose, or solves a stated problem, indicating simply the frequency of music that “can” be used with the device (see paragraphs [0060]-[0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the sound generating device of Patil, as modified by Budarin, Powell, and Daffer, to produce a wellness sound tuned to a scale centered on 432 Hz because it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art. 
Referring to claims 21 and 22: Patil further teaches the panels being constructed of pine or tick wood (see page 10, lines 15-20). Patil, as modified by Budarin, Powell and Daffer, is silent to at least one panel interior face is constructed substantially from metal, wherein the metal is steel, iron, aluminum or an alloy thereof. It appears that the enclosure of Patil, as modified by Budarin, Powell and Daffer, would operate equally well with the claimed material. Applicant has not disclosed that the particular material claimed provides an advantage, is done for a particular purpose, or solves a stated problem, indicating simply that the material to create the panels “should be apparent to anyone of skill in the art that the invention as described herein can be constructed with any modern engineering means” and that “the practitioner of the invention may choose any reasonable construction material to create the panels” (see paragraphs [0030]-[0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the wood construction material of Patil, as modified by Budarin, Powell, and Daffer, with a metal material of steel, iron, aluminum or an alloy thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Referring to claim 27: With regards to claim 3, Patil further teaches the crystalline wellness-promoting object being fully capable of being sanitized by a salt bath (see figures 9/9a, #9) positioned in the enclosure (see page 14, lines 5-8; page 9, lines 35-40).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Budarin in view of Powell in view of Daffer, as applied to claim 1 above, Attia et al. (US 2016/0008568 A1) (Attia).
Referring to claim 6: Patil, as modified by Budarin, Powell and Daffer, teaches the sound generating device being a plurality of speakers electronically coupled to the central processor but is silent to the sound generating device is a pair of headphones electronically wherein the electronic coupling to the central processor passes through an audio jack. Attia teaches a relaxation enclosure (see abstract) that includes audio transducers configured to produce at least two sound signals proximate the user’s head (see abstract), wherein the audio transducers are stereophonic noise cancelling headphones or loudspeakers (see paragraphs [0027] and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the speakers of Patil, as modified by Budarin, Powell and Daffer, with headphones like taught by Attia in order to aid in cancelling out ambient noises around the user.
Referring to claim 8: Patil, as modified by Budarin, Powell and Daffer, is silent to the wellness sounds being specifically a binaural beat. Attia further teaches the wellness sound produced are configured to be a binaural beat (see abstract; paragraphs [0020] and [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wellness sound of Patil, as modified by Budarin, Powell and Daffer, to a binaural beat like taught by Attia in order to aid in brainwave entrainment (see Attia paragraph [0020]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Budarin in view of Powell in view of Daffer, as applied to claim 1 above, Wieder (“Song of the Spine BoneTonerTM”, accessed online at https://web.archive.org/web/
20160217101708/http://www.songofthespine.com/bonetoner.html on 07/27/2022, available online 02/17/2016).
Referring to claim 7: Patil, as modified by Budarin, Powell and Daffer, is silent to the sound generating device is a tuning fork mechanically coupled to an activating hammer which is electronically coupled to the central processor. Wieder teaches an electronic form for producing tones at specific frequencies including frequencies for brainwave entrainment to produce a more heighted state, relaxed, meditative state, or a sleep-like state (see whole document). It would have been obvious to one of ordinary skill in the art to substitute the sound generating device of Patil, as modified by Budarin, Powell and Daffer with a tuning fork like taught by Wieder in order to generate tones at specific frequencies for brainwave entrainment.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Budarin in view of Powell in view of Daffer, as applied to claim 2 above, Barghelame (US 2014/0345041 A1).
Referring to claim 26: Patil, as modified by Budarin, Powell and Daffer, is silent to the wellness-promoting object with moving parts is sanitized by a UV light positioned in the enclosure. Barghelame teaches an enclosure for light therapy, the enclosure including a UV bulb fully capable of sanitizing objects within the enclosure (see paragraph [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Patil, as modified by Budarin, Powell and Daffer, with a UV light like taught by Barghelame in order to provide the user with ultraviolet light therapy (see Barghelame paragraph [0014]).
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Budarin in view of Powell in view of Daffer, as applied to claim 3 above, Stoppelbein et al. (US 2014/0271556 A1) (Stoppelbein).
Referring to claims 32 and 33: Patil, as modified by Budarin, Powell and Daffer teaches the crystalline wellness-promoting object being a crystal (see Patil figure 1, #3a/b; figures 9/9a, #2/8; page 15, line 25-page 16, line 10; page 18, line 14-25) but is silent to the crystal being embedded with a magnetic substance, the magnetic substance being lodestone. Stoppelbein teaches a host crystal embedded with minerals, metals, homeopathic, organic/inorganic and magnetic materials in the form of lodestone (see abstract; paragraphs [0063] and [0068]-[0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the crystals of Patil, as modified by Budarin, Powell and Daffer, with a crystal embedded with lodestone like taught by Stoppelbein in order to enhance the therapy provided by the crystals (see Stoppelbein paragraphs [0030]-[0033] and [0068]-[0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gandel (US 2019/0329065 A1) teaches a treatment chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791